DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11121109. Although the claims at issue are not identical, they are not patentably distinct from each other because The Independent claims limitations similarity  as shown in the table below.
Present Application
US11121109
1. An integrated circuit package comprising: a package substrate comprising an interconnect bridge, a first electrical trace, and a second electrical trace, wherein the first and second electrical traces are located in the interconnect bridge; a first die, mounted on the package substrate, and comprising a first input-output (IO) package connector and a second IO package connector that have a first pitch; and a second die, mounted on the package substrate, and comprising a third IO package connector and a fourth IO package connector that have a second pitch, wherein the first and second pitches are different pitches, wherein the first electrical trace couples the first and the third IO package connectors, and wherein the second electrical trace couples the second and the fourth IO package connectors.
1. An integrated circuit comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first configurable die and a second configurable die, mounted on the package substrate, arranged in a first row, wherein the first configurable die comprises first input-output elements having a first pitch, wherein the second configurable die comprises second input-output elements having a second pitch, wherein the first and second pitches are different pitches; and a third configurable die and a fourth configurable die, mounted on the package substrate, arranged in a second row, wherein the first electrical trace couples one of the first input-output elements and one of the second input-output elements, and the second electrical trace couples the second and fourth configurable dies.
28. An integrated circuit package comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first die and a second die that are mounted on the package substrate and arranged in a first row; and a third die and a fourth die that are mounted on the package substrate and arranged in a second row, wherein the first electrical trace couples the first and the fourth dies, wherein the second electrical trace couples the second and the third dies, and wherein each of the first electrical trace and the second electrical trace has a step shape.
1. An integrated circuit comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first configurable die and a second configurable die, mounted on the package substrate, arranged in a first row, wherein the first configurable die comprises first input-output elements having a first pitch, wherein the second configurable die comprises second input-output elements having a second pitch, wherein the first and second pitches are different pitches; and a third configurable die and a fourth configurable die, mounted on the package substrate, arranged in a second row, wherein the first electrical trace couples one of the first input-output elements and one of the second input-output elements, and the second electrical trace couples the second and fourth configurable dies.
36. An integrated circuit package comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first die and a second die that are mounted on the package substrate and arranged in a first row; and a third die and a fourth die that are mounted on the package substrate and arranged in a second row, wherein the first electrical trace couples the first and the fourth dies, wherein the second electrical trace couples the second and the third dies, wherein the first electrical trace comprises a first turn and a second turn in a lateral plane of the package substrate, wherein the second electrical trace comprises a third turn and a fourth turn in the lateral plane of the package substrate, and wherein the first, the second, the third, and the fourth turns are perpendicular turns.
1. An integrated circuit comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first configurable die and a second configurable die, mounted on the package substrate, arranged in a first row, wherein the first configurable die comprises first input-output elements having a first pitch, wherein the second configurable die comprises second input-output elements having a second pitch, wherein the first and second pitches are different pitches; and a third configurable die and a fourth configurable die, mounted on the package substrate, arranged in a second row, wherein the first electrical trace couples one of the first input-output elements and one of the second input-output elements, and the second electrical trace couples the second and fourth configurable dies.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10163798, US10552353, and US20190067248 among others teach embedded multi-die interconnect in an advanced package system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184